Citation Nr: 1146493	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and from August 1969 to June 1981.  He died in August 2003.  The appellant in this case is the Veteran's wife.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In March 2011, the Board requested a VA medical opinion from a neurologist.  

The issue of whether there was clear and unmistakable error in the February 1982 and June 1983 rating decisions that denied service connection for a seizure disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that new evidence was received pertaining to the claim for service connection for the cause of the Veteran's death, which the appellant submitted in September 2011.  No waiver of RO consideration was submitted for the new evidence, and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Indeed, in a September 2011 informal hearing presentation, the appellant's representative specifically asserted that the appellant declined to waive RO jurisdiction of the new evidence.  Therefore, the Board has no discretion in this matter and must remand this claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, to include consideration of an August 2011 medical certification and a September 2003 medical statement.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



